Citation Nr: 0938041	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-36 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as a heart condition, to include as secondary to 
service connected generalized anxiety disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder with history of psychogenic skin 
reaction and angioneurotic edema.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy 
from October 1947 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Cleveland, Ohio, Regional Office (RO), and January 2004 and 
July 2004 rating decisions by the Montgomery, Alabama, RO of 
the United States Department of Veterans Affairs (VA).  The 
April 2003 decision granted an increased, 30 percent 
evaluation for generalized anxiety disorder.  The January 
2004 decision denied service connection for a heart 
condition, to include as secondary to generalized anxiety 
disorder.  The July 2004 decision denied entitlement to TDIU.  

These claims were previously before the Board in May 2007.  
At that time, the Board denied service connection for a heart 
condition, and remanded the claim for increased evaluation 
and for TDIU to the RO for provision of a Statement of the 
Case (SOC).  The RO issued an SOC with respect to each claim, 
and the Veteran has now perfected his appeals with regard to 
those claims.

Regarding the claim of service connection for a heart 
condition, the Veteran appealed the Board's denial to the 
Court of Appeals for Veterans Claims (the Court).  In a May 
2008 Order based on a Joint Motion for Remand, the Court 
vacated the Board's decision on that issue and remanded the 
claim to the Board for further development.  The Board, in 
turn, issued a January 2009 decision remanding the issue of 
service connection for a heart condition to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development.  All requested actions having been 
taken, the claim has been returned to the Board for 
additional appellate consideration.  Please note that the 
Board has recharacterized the issue to better reflect the 
actual diagnosis in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay in 
adjudication of the Veteran's claims, a further remand is 
required for compliance with VA's duty to assist the Veteran 
in substantiating his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In the course of developing the Veteran's claims for 
increased evaluation for generalized anxiety disorder and 
TDIU, the RO discovered that the Veteran has been receiving 
Social Security Administration (SSA) disability payments 
since September 1992.  Regulations provide that VA must make 
as many attempts as necessary to obtain relevant records in 
the custody of a Federal agency, unless VA can determine that 
records do not exist or that further efforts would be futile.  
38 C.F.R. § 3.159(c)(2).  Here, the RO filed an initial 
request for records with SSA in April 2008.  There is no 
indication in the claims file that SSA ever responded or 
supplied the requested records, that VA followed up on the 
request, or that VA was able to determine that the records 
were unavailable.

The Board cannot determine the relevance of the records at 
this time, but they do potentially contain evidence and 
information regarding the extent of disability or the ability 
to work.  These factors could bear upon VA's determination of 
causation in the case of hypertension, and the degree of 
disability in evaluating generalized anxiety disorder and 
TDIU.  Therefore, a further remand is required in order to 
obtain outstanding SSA records, or to determine that such 
records are not available.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC should file a follow-up 
request with SSA for records associated 
with the Veteran's 1992 grant of 
disability benefits.  The RO must continue 
to request such records until they are 
obtained, or until VA can certify that the 
records are unavailable and further 
efforts to obtain them would be futile.  A 
response from SSA is required prior to 
certifying the records as unavailable.

2.  The RO/AMC should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO/AMC should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO/AMC 
should issue an appropriate SSOC and 
provide the Veteran and her representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



